Exhibit 10.10
 
AMENDED EMPLOYMENT AGREEMENT
 
 
               This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
by and between INFRAX SYSTEMS, INC. (Formerly OptiCon Systems, Inc.), and its
Subsidiaries, (the “Company”), and Paul J. Aiello (“CEO/Employee”) effective as
of January 1, 2010, except that “Start Date” as define in the original agreement
will remain October 19, 2009.
 
RECITAL
 
WHEREAS, the Company and Employee have previously entered into an employment
agreement dated October 19, 2009, which by mutual consent both parties have
agree to amend certain provision effective January 1, 2010,             
 
          NOW, THEREFORE, the parties hereto hereby agree to amend the following
provision to the original as follows:
 
 
AMENDED PROVISIONS
 
Section 3 - Shall be amended in its entirety as follows:
 
“3.  Salary, Bonus, and Benefits Compensation.
 
3.1. Base Salary As compensation for the services to be rendered by Employee to
the Company as provided in Section 1 and subject to the terms and conditions of
Section 2, the Company agrees to pay to Employee $12,000.00 per month. Should
the situation arises where the Company is unable to pay any portion of the cash
compensation, the Employee shall have the right to request payment of unpaid
salaries in S8 Shares of Company common stock (“Shares”) (unless there is a
change in SEC rules which modifies or alters the Company's ability to issue S8
shares for compensation),
 
a. Should a situation arise, where there is no market for Shares of Infrax
whatsoever and said Shares are unable to be converted to cash, the Company shall
replace these unmarketable Shares with cash compensation equal to the value of
the compensation intended.
 
b. The Employee agrees that the settlement date for purposes of payment of any
compensation shall be the date he requests issuance of Shares in lieu of cash
compensation.  The employee shall have sole discretion as to the timing to
receive the S-8 Shares, for a portion of or the full compensation amount due.
 
3.2 Share Compensation. The Employee Incentive Plan, (EIP) will define bonuses
to be paid for the achievement of specific goals and objectives approved by the
Board of Directors.  Bonus compensation may be in cash, common stock, stock
options, stock grants and other elements of participation at the discretion of
the Board of Directors.
 
a. Employee is eligible to receive 1,200,000 shares of the Company’s common
stock by achievement of goals and objectives defined in his PMP, established by
the Chairman approved by the Board of Directors.  Annually on the anniversary of
his Start Date, 400,000 of these restricted shares will be eligible to vest,
based on Employee’s percentage of accomplishment of his approved PMP goals and
objectives.
 
b. Performance reviews will be conducted on a six-month basis.  Employee will be
eligible to receive 50% of his annual stock allocation if the goals and
objectives approved by the Board of Directors spanning the past six months’
performance have been achieved. Under the conditions of achievement
aforementioned, vesting shall occur over the three year term, on the six (6)
month anniversary dates from the Employee’s Start Date.  Should Employee miss
his objectives at his six-month performance review, he shall be eligible to vest
said shares upon achievement of those objectives, subject to the review of the
Board of Directors.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
c. Employee will receive an option to purchase 15,000,000 shares of Company’s
common stock at $.020 per share.  Vesting of the options shall be at the rate of
5,000,000 shares on October 18, 2010, 2011 and 2012.  Should the Company
terminate the employment agreement for any reason, the remaining shares under
option shall vest immediately.  The options shall expire, unless previously
exercised, 12 months after each issuance.
 
d. Employee will also receive a sign on bonus of $10,000 payable in S8 stock
within 90 days of his employment.”
 
         IN WITNESS WHEREOF, the parties hereto have executed this Agreement
presented on the dates show by their respective signatures.
 
 
By:
 
/s/ Sam Talari
  ________________ 
Sam Talari,
 Date
Co-Chairman of the Board
     
Accepted and Agreed To By:
     
/s/ Paul J. Aiello
  ________________
Paul J. Aiello
Date


